         Case 1:19-cv-10101-MLW Document 83 Filed 02/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                          Plaintiffs,
                                                           Civil Action No.: 19-cv-10101
            v.

 DAVID WILLIAM SMITH,

                          Defendant.


     OPTUM, INC. AND OPTUM SERVICES, INC.’S UNOPPOSED MOTION FOR
               LEAVE TO FILE BRIEF IN EXCESS OF 20 PAGES

       Plaintiffs Optum, Inc. and Optum Services, Inc. (together, “Plaintiffs” or “Optum”),

respectfully move for leave to file a memorandum of law in excess of the 20-page limit

established by LR 7.1(b)(4). Specifically, Optum seeks leave to file a brief in response to this

Court’s order of February 15, 2019 (Dkt. # 79) that is, at most, 25 pages long. As grounds for

this Motion, Optum states the following:

       1.        Optum has attempted to keep its arguments in its Supplemental Memorandum of

Law in Support of its Motion for a Temporary Restraining Order as succinct as possible, but

requires up to five additional pages over the 20-page limit set forth in the Local Rules.

       2.        Allowance of the additional pages will not adversely impact any deadlines or

prejudice any party.

       3.        Optum believes that the additional five pages will allow Optum to present its

arguments in the manner that will be most helpful to the Court’s analysis of Optum’s request for

a Temporary Restraining Order.

       4.        Defendant David William Smith does not oppose the relief requested herein.

       WHEREFORE, Plaintiffs respectfully request that the Court permit them to file a
         Case 1:19-cv-10101-MLW Document 83 Filed 02/18/19 Page 2 of 2



memorandum of law that is in excess of 20, and no more than 25, pages long.

                                                          Respectfully submitted,

                                                          OPTUM, INC. and
                                                          OPTUM SERVICES, INC.,

                                                          By their attorneys,

                                                          /s/ Russell Beck
                                                          Russell Beck, BBO No. 561031
                                                          Stephen D. Riden, BBO No. 644451
                                                          Hannah Joseph, BBO No. 688132
                                                          Beck Reed Riden LLP
                                                          155 Federal Street, Suite 1302
                                                          Boston, Massachusetts 02110
                                                          617.500.8660 Telephone
                                                          617.500.8665 Facsimile
                                                          rbeck@beckreed.com
                                                          sriden@beckreed.com
                                                          hjoseph@beckreed.com
        Dated: February 18, 2019


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
February 18, 2019, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                         /s/ Russell Beck



                               LOCAL RULE 7.1(a)(2) CERTIFICATE

       I certify, pursuant to Local Rule 7.1(a)(2), that counsel for Plaintiffs have conferred with
counsel for Defendant regarding Plaintiffs’ Motion for Leave to File Brief in Excess of 20 Pages,
and have attempted in good faith to resolve or narrow the issues. Plaintiffs understand that
Defendant does not oppose the relief requested by this motion.

                                                         /s/ Stephen D. Riden
                                                         Stephen D. Riden




                                                 2
